Citation Nr: 1624717	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  11-32 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to June 22, 2009, and a rating in excess of 70 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to February 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The matter of entitlement to an increased disability rating for PTSD was remanded by the Board in November 2014 and May 2015.  

The Board notes that the matter was initially construed as an appeal from a September 2010 rating decision.  However, subsequent to the Board's May 2015 remand, the Appeals Management Center (AMC) recharacterized a request for reconsideration by the Veteran of a September 2009 rating decision regarding this issue as a notice of disagreement with that decision.  Additionally, the Board finds that the Veteran has continuously prosecuted his claim for an increased rating since the September 2008 rating decision granting service connection for PTSD and, as such, the appeal period properly extends to the date of his initial award of service connection.  See 38 C.F.R. § 3.156(b) (2015).  Accordingly, the issue has been re-characterized as shown on the title page.

In April 2013, the Veteran testified before an RO Decision Review officer.  In May 2014, he testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  Transcripts of the hearings are of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Although the Board regrets the additional delay, it finds that further development is necessary prior to appellate review.  

In November 2014 and May 2015, the Board remanded this issue to obtain records of the Veteran's PTSD treatment from the Greenville Vet Center.  The evidence indicates that the Veteran has been receiving treatment from the Vet Center since November 2003.  Although one letter from a Vet Center counselor dated June   2015 and relating the Veteran's history of treatment is now of record, there is no indication that the AOJ attempted to obtain treatment records associated with the Veteran's treatment at the Greenville Vet Center, including individual group therapy.  The clinical records of the Veteran's long-term treatment of the disability at issue are very likely to be probative in determining the proper disability rating.  Therefore, the claim must again be remanded for that development.  See Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014).

The record also raises a claim for a TDIU as a component of Veteran's claim for entitlement to a higher disability rating for PTSD.  Rice v. Shinseki, 22 Vet. App. 447(2009).  He submitted a formal claim for a TDIU due to PTSD in November 2015, and has been provided with notice regarding how to substantiate his claim.  However, the claim is inextricably intertwined with the increased rating claim and therefore it must also be remanded.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the file updated VA treatment records dating since January 2015.

2.  Undertake all necessary actions to request the Veteran's actual clinical records from the Greenville    Vet Center relating to the Veteran's treatment for PTSD at that facility, including records of therapy and group therapy sessions.  All attempts to obtain the records    must be documented in the claims file.  If the records are unavailable or do not exist, the file should be annotated   to reflect as such, and the Veteran and his representative should be notified.

3.  After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claim for increase and adjudicate the intertwined claim for entitlement to a TDIU.  If the   benefits sought on appeal remain denied, the Veteran       and his representative should be furnished a supplemental statement of the case, to include pertinent laws concerning TDIU if appropriate, and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



